           Case 1:21-cv-00593-AWI-HBK Document 12 Filed 06/14/21 Page 1 of 2


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5

 6   JASON GERAY,                                         CASE NO. 1:21-cv-00593-AWI-HBK (PC)
 7                          Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS, AND
 8                   v.                                   DENYING MOTION FOR
                                                          PRELIMINARY INJUNCTION
 9   BRIAN CATES, Warden, and K.
     NOUWEIS, Captain,                                    (Doc. Nos. 1 & 7)
10
                            Defendants.
11

12

13          Plaintiff Jason Geray is a state prisoner proceeding pro se and in forma pauperis in this
14 civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

15 States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California

16 Local Rule 302.

17          Along with his filed complaint, on April 8, 2021, Plaintiff moved for a preliminary
18 injunction preventing Defendants from confiscating and destroying a magazine he ordered before

19 he could exhaust the grievance process. Doc. No. 1. On April 30, 2021, the assigned magistrate

20 judge filed findings and recommendations, recommending that Plaintiff’s motion be denied

21 because Plaintiff had failed to demonstrate a preliminary injunction was warranted. Doc. No. 7.

22 The magistrate judge provided Plaintiff thirty days to file objections to the findings and

23 recommendations. Id. at 5. Plaintiff filed his objection on May 12, 2021. Doc. No. 11.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
25 de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

26 objections, the Court concludes that the findings and recommendations are supported by the

27 record and proper analysis.

28 ///
            Case 1:21-cv-00593-AWI-HBK Document 12 Filed 06/14/21 Page 2 of 2


 1                                             ORDER
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1.    The findings and recommendations (Doc. No. 7) issued on April 30, 2021, are
 4                ADOPTED in full;
 5          2.    Plaintiff’s motion for preliminary injunction (Doc. No. 1) is DENIED.
 6
     IT IS SO ORDERED.
 7

 8 Dated:    June 14, 2021
                                              SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
